  Case 3:19-cv-02377-N-BT Document 22 Filed 10/09/20        Page 1 of 1 PageID 158



              IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF TEXAS
                        DALLAS DIVISION
KEVIN SCOTT MORRIS,                        §
             Plaintiff,                    §
v.                                         §    No. 3:19-cv-02377-N (BT)
                                           §
UNITED STATES CODE SERVICE                 §
TITLE 18 SECTION 2251(A) et al.,
              Defendants.                  §

                                       ORDER

       The United States Magistrate Judge made amended findings, conclusions

 and a recommendation in this case. Plaintiff filed objections, and the District

 Court has made a de novo review of those portions of the proposed amended

 findings and recommendation to which objection was made. The objections are

 overruled, and the Court ACCEPTS the Amended Findings, Conclusions and

 Recommendation of the United States Magistrate Judge.

       Signed this 9th day of October, 2020.



                                 _________________________________
                                 DAVID C. GODBEY
                                 UNITED STATES DISTRICT JUDGE
